EXHIBIT 10.79

 

AGREEMENT OF PRINCIPAL TERMS

 

This Agreement of Principal Terms is entered into this 27th day of November
2017, between Veracruz, Inc. ("Veracruz"), a Unión corporation whose principal
place of business is Veracruz, Jalapa, Mx and Cool Technologies, Inc.
("CoolTech"), a Nevada corporation having a principal place of business at 8875
Hidden River Parkway, Suite 300, Tampa, Florida 33637 (Veracruz and CoolTech are
sometimes referred to individually as a "party" and jointly as "parties").

 

WHEREAS

 

(a) CoolTech is an innovator, developer and manufacturer, via outsource
partners, of Thermal Technologies and Mobile Generation products. When the
technologies are fitted onto Class 2 through Class 8 style vehicles, they can be
utilized to produce mobile electrical power output equal to or better than that
of tow behind generators or stationary backup generators. These technologies
produce equivalent output power, as measured in kVA, at a 50% reduction in
system weight when compared to tow behind generators. Power is drawn for the
generator from the vehicle engine or any other onboard power source such as
batteries, solar, CNG, LNG or fuel cell.

 

(b) Veracruz owns and operates A Unión Of Mexican Farmers

 

(c) Veracruz has entered into a full Non-Disclosure Agreement with CoolTech
dated the 27th day of November 2017, ("Non-Disclosure Agreement") and is fully
bound by the terms and conditions set forth in that Agreement.

 

(d) CoolTech wishes to enter into this Agreement and provide Veracruz with
Mobile Power Generation (MG) using CoolTech's patented and proprietary
technology.

 

(e) To help further discussions and co-operation, the parties have agreed to the
following principal terms.

 

NOW, THEREFORE, the parties hereto agree, as follows:

 

1. Representations: Each of Veracruz and CoolTech hereby warrants and represents
to the other, as follows:

 

(a) that it is a legal person validly existing in its jurisdiction of
establishment;

 

(b) that it has the full power and authority to enter into this Agreement and
perform its contractual obligations and that its representative who is signing
this Agreement has been authorized to do so pursuant to a valid power of
attorney or board of directors' resolution.

 

2. CoolTech will furnish Veracruz with one (1) MG80 prototype fitted onto a Ford
350 truck at a cost to Veracruz not to exceed $100,000 USD within 60 business
days of the execution of this Agreement. Veracruz will have the use of the
prototype for a period of 60 days ("Test Period").

 



  1

   



 

(a) During the Test Period, CoolTech will provide technical assistance to
Veracruz to test the prototype and to meet the technical criteria established by
CoolTech in cooperation with Veracruz. Truck testing to take place------, USA

 

(b) When the prototype MG80 meets the specified technical criteria (See CoolTech
MG Spec Sheet ) at the end of the Test Period, Veracruz shall release to Cool
Tech, (24-50) additional MG units. The Purchase Order Agreement with CoolTech
will be on a mutually agreeable form, and Cool Tech will initiate up-fitting
manufacturing in St. Louis, MO, Colorado and or Pennsylvania or all three.
Delivery: Based upon lead time of material and mix of product, Cool Technologies
will commence to ship product as follows:

 



 

· Projected lead time to procure material is 10-12 weeks for the first 25 units
and then going forward 25 more units per month.

 

 

 

 

· Once material is in house, CoolTech will begin to ship 5 units per week of
MG’s with additional, reasonable time allotted for truck procurement



 

The Purchase Order Agreement shall conform to the following: (i) 24-50 Mobile
Generation units, to a mutually agreed upon production schedule by Cool Tech and
Veracruz, to start no later than April of 2018 and continue till the order is
fulfilled in whole (ii) The price per unit will be; $________(MG30),
$________(MG55), $________(MG80) and $________(MG125) respectively with a
minimum build to order of 25 of the same model number MG. The prices shown are
for the MG kit and do not include the Ford F350 trucks to be paid for by
Veracruz. The order terms and conditions will be 50% down at time of order and
50% at time of shipment, each payable with a bank letter of credit. Product
delivery will be considered FOB at the CoolTech’s shipping dock.

 

(c) If the prototype MG80 does not meet the technical criteria (see 2(a)) at the
end of the Test Period, there will be a 30 cure period. If after that period
technical criteria has not been met, Veracruz shall return the Ford F350 truck
(MG80 prototype), within 5 business days from the 60th test day or upon demand
by Cool Tech and all confidential technology, data and know-how shall be either
destroyed or kept confidential in accordance with the terms of the
Non-Disclosure Agreement and CoolTech will refund cost of $100,000 USD back to
Veracruz.

 

3. During the period that CoolTech is working with Veracruz and providing it
with trade secrets, technical and other assistance for the development of Mobile
Generation systems, Veracruz, its officers, directors and employees shall not,
directly or indirectly, work with any competitor of CoolTech.

 

4. The Governing law for this Agreement of Principal Terms shall be that of the
State of Nevada.

 

Signed on behalf of Veracruz:

 

Signed on behalf of CoolTech:

 

 

 

/s/ Pedro Ramos Tiburcio

/s/ Timothy J. Hassett

 

Lic. Pedro Ramos Tiburcio

 

Timothy J. Hassett

 

Title: President

 

Title: Chief Executive Officer

 

 

 



2



 